DETAILED ACTION
Applicant: SVENSSON, David
Assignee: Arcam AB
Attorney: Cynthia A. NEAL (Reg. No.:64,704)
Filing: Non-Provisional Application filed 11 May 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application does not have any priority claims. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/11/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 8-9, 14-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1, 14, and 18 include the phrase “determining . . . the position of the energy beam based upon a received x-ray signal strength based on the x-ray signal time series and the model of the background x-ray intensity” which is indefinite since it is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  an “x-ray detector” to receive the “first modulated x-ray signal” and “an x-ray signal time series”.  Paragraph [0051] in the Specification discloses that the “x-ray detector 160 receives a signal that has an intensity corresponding to the intensity of the x-ray radiation 180 . . . the intensity of the x-ray signal is used to detect a position of the energy beam 170”.  It is unclear how the “intensity modulated x-ray signal” would be obtained and “mapp[ed]” and the “x-ray signal time series” would be “form[ed]” without the disclosed “x-ray detector”.  The “x-ray detector” must be added to the independent claims since it is deemed essential to “determining the position of the energy beam” based on the claimed methods (claims 1 & 14) and “non-transitory computer readable medium” of claim 18.  Claims 5-6, 8-9, 15, 17, and 19 inherit this rejection.  The independent claims 1, 14, and 18 could be made definite by incorporating the limitations from claims 2, 7, 10, 13, 16, and/or 20, into their respective independent claims, by further defining the claim scope to include “at least one x-ray detector” and/or “a first x-ray detector . . . a second x-ray detector”. 
Claim 5 includes the phrase “wherein the model of the background x-ray intensity is based on a quadratic equation” which is indefinite since it isn’t clear what the “quadratic equation” would be based on since there isn’t any quadratic equation disclosed in the Specification and it is not clear what the parameters of the “quadratic equation” would be or how to define the “model of the background x-ray intensity” based on the said “quadratic equation”.  For purposes of examination, any relationship between parameters or records/data will correspond to the claimed limitation.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, the rejected claims recite a “program element configured and arranged when executed on a computer to implement a method for detecting a position of an energy beam”, without any requirement that the “program element” is specifically contained on or in a “computer readable medium” which reads on signals per se since “computer software/code” may be “configured and arranged when executed on a computer” to implement the claimed method.      
In the specification, the Applicant teaches: 

[0067] In various embodiments, a program element is configured and arranged, when executed on a computer, for detecting a position of an energy beam. The program element may specifically be configured to perform the steps of: mapping a first energy intensity modulated x-ray signal with a plurality of locations on an energy beam target, thereby generating a model of a background x-ray intensity; forming an x-ray signal time series using subsequent intensity modulated x-ray signals, each of the subsequent intensity modulated x-ray signals resulting from scanning the energy beam along the energy beam target in one of a plurality of directions at one of a plurality of speeds; and determining the position of the energy beam based upon a received x-ray signal strength based on the x-ray signal time series and the model of the background x-ray intensity.

[0068] The program element may be installed in a computer readable storage medium. The computer readable storage medium may be the control unit 150 or another distinct and separate control unit, depending on the particular embodiment. The computer readable storage medium and the program element, which may comprise computer-readable program code portions embodied therein, may further be contained within a non-transitory computer program product.

Specifically, the Examiner draws the Applicant’s attention to the disclosure which sets forth embodiments which cover “signals” and “computer code”, per se, that the Examiner has italicized and bold-faced in the quoted portions above.  Under the broadest readable interpretation, these portions encompass include program code which creates ambiguity as to where the media exists and could under broadest reasonable interpretation correspond to a carrier wave being transmitted between the distributed network.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998). 
In view of the Applicant’s specification (as cited above) and the guidance provided (also above), a “program element” under the broadest reasonable interpretation includes signals per se and therefore constitutes non-statutory subject matter.  The Examiner recommends that the Applicant amend the rejected claims to recite “A non-transitory computer-readable medium having stored thereon a non-transitory”.  Claims 15-17 inherit this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backlund et al. (US Pub. 2017/0087661) and Lock (US Pub. 2016/0211119).
Regarding claims 1, 14, and 18, Backlund et al. discloses a method (claim 1), a program element (claim 14) (Backlund et al.: ¶¶65-68), and a non-transitory computer program (claim 18) (¶¶66-68) for detecting (Fig. 3 x-ray sensor 360) a position of an energy beam (380), the method comprising:
mapping (¶59 – x-ray signals collected from object; ¶62 – each and every position on the object), using a computing device (¶¶65-66 – method executed by computer), a first x-ray signal with a plurality of locations on an energy beam target (¶¶59-63 – sweeping electron beam across the object/target), thereby generating a background x-ray intensity (¶¶59-63);
forming, using the computing device (¶¶65-66), an x-ray signal time series (¶59 – analyzing X-ray signals as swept over target obtaining shape, speed, and absolute position of the electron beam creates an “x-ray time series”) from scanning an energy beam along the energy beam target in one of a plurality of directions at one of a plurality of speeds (¶¶59-62 – sweeping across each and every position); and

    PNG
    media_image1.png
    599
    464
    media_image1.png
    Greyscale

determining, using the computing device (¶¶65-66), the position of the energy beam based upon the x-ray signal time series (¶59) and the background x-ray intensity (¶¶59-63).
However, Backlund et al. fails to disclose a model, an intensity modulated x-ray signal, or received x-ray signal strength.
In a related field of endeavor, Lock discloses a method (claim 1), a program element (claim 14) (Lock: ¶¶121-123), and a non-transitory computer program product (claim 18) (¶¶116-118) for detecting a position (Fig. 2A; ¶¶76-80) of an energy beam (¶¶76-80 – electron beam position detection), the method comprising: 
mapping, using a computing device (¶¶116-118), a first intensity modulated x-ray signal (¶¶85-89) with a plurality of locations on an energy beam target (270; ¶¶113-115 – map position, size, & shape & repeating), thereby generating a model of a background x-ray intensity (¶¶113-115);
forming, using the computing device (¶¶116-118), an x-ray signal time series (¶¶82-83) using subsequent intensity modulated x-ray signals (¶¶77-83 – intensity modulated signal), each of the ¶¶87-91 – electron beam hits positions 271a-275a & 271b-275b) along the energy beam target (270) in one of a plurality of directions at one of a plurality of speeds (¶¶113-115); and

    PNG
    media_image2.png
    657
    805
    media_image2.png
    Greyscale

determining, using the computing device (¶¶116-118), the position of the energy beam based upon a received x-ray signal strength (¶¶94-96) based on the x-ray signal time series (¶¶82-83) and the model of the background x-ray intensity (¶¶113-115).
In view of the ability to determine if an electron energy beam is deviating from an ideal beam shape, size, and position by using intensity modulation mapping as is disclosed in Lock at Paragraph 35, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lock with the teachings of Backlund et al. to improve calibration and control of the energy beam.

Regarding claim 5, Lock further discloses wherein the model of the background x-ray intensity (Lock: (¶¶113-115) is based on a quadratic equation (¶101 – graph; ¶131 – relational database of records).
Regarding claims 6, 15, and 19, Lock further discloses the method further comprising: determining, using the computing device (¶¶116-118), that the position of the energy beam differs from a ¶¶113-115 – capable of determining deviation more than a predetermined value); and setting a maximum energy beam speed responsive to determining that the position of the energy beam differs from the target position by the amount greater than the threshold amount (¶¶113-115).
Regarding claims 7, 16, and 20, Lock further discloses the method further comprising: scanning an energy beam in at least a first direction (¶¶113-115 scanning an electron beam in at least a first direction) on the energy beam target (¶115 substrate) for generating x-rays to be received by at least one x-ray detector (¶¶113-115 x-rays to be received by the at least one x-ray detector); receiving the generated x-rays with the at least one x-ray detector (Fig. 2A; ¶115); and generating, using the computing device (¶¶116-118), the first intensity modulated x-ray signal based on the generated x-rays received by the at least one x-ray detector (¶¶113-115 intensity modulating x-rays).
Regarding claim 8, Lock further discloses wherein determining the position of the energy beam (Fig. 3 beam 370) comprises determining the position of the energy beam along a predetermined axis (Fig. 3 – detector 360 detects x-rays from beam 370 along predetermined axis).

    PNG
    media_image3.png
    727
    559
    media_image3.png
    Greyscale

Lock further discloses wherein determining the position of the energy beam (370) comprises identifying two possible positions of the energy beam (370) along the predetermined axis (¶83 By analyzing the x-ray signal on a predetermined position on the detector for at least two deflection directions, one is provided with information of the beam size and shape in the two directions.).
Regarding claim 10, Lock further discloses wherein the model of the x-ray background intensity (¶¶98-100 – patterned aperture leads to intensity modulation data; ¶¶113-115 – background intensity) and the x-ray signal time series corresponds to a first x-ray detector (Fig. 5 first x-ray detector 510; ¶¶82-83), the method further comprising: mapping, using the computing device, the first intensity modulated x-ray signal (¶¶77-83) received by a second x-ray detector (Fig. 5 second x-ray detector 520; ¶¶98-100) with a plurality of locations on an energy beam target (¶83 – two direction leads to plurality of locations), thereby generating a model of a background x-ray intensity (¶¶98-100; ¶¶113-115) corresponding to the second x-ray detector (520); and forming, using the computing device (¶¶116-118), an x-ray signal time series (¶¶82-83) corresponding to the second x-ray detector (520) using subsequent intensity modulated x-ray signals (¶¶98-100; ¶¶113-115) received by the second x-ray detector (520).

    PNG
    media_image4.png
    556
    665
    media_image4.png
    Greyscale

Lock further discloses wherein determining the position of the energy beam comprises identifying a position of the energy beam (370) in at least two dimensions (¶83).
Regarding claims 12-13, Lock further discloses the method further comprising: scanning an energy beam in at least a first direction (¶¶113-115 scanning an electron beam in at least a first direction) on the energy beam target (¶115 substrate) for generating x-rays to be received by at least one x-ray detector (¶¶113-115 x-rays to be received by the at least one x-ray detector); receiving the generated x-rays with the at least one x-ray detector (Fig. 2A; ¶115); and generating, using the computing device (¶¶116-118), the first intensity modulated x-ray signal based on the generated x-rays received by the at least one x-ray detector (¶¶113-115 intensity modulating x-rays).
Regarding claim 17, Backlund et al. and Lock further disclose a computer readable medium (Backlund et al.: ¶¶66-68; Lock: ¶¶116-118) having stored thereon the program element (Backlund et al.: ¶¶65-68; Lock: ¶¶121-123) according to claim 14.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the closest prior art references are:
Backlund et al. – which discloses calibrating a scanning electron beam (Backlund et al.: Fig. 3 beam 302) using an X-ray standard reference object (330) by measuring X-ray signals at an X-ray detector (360).  However, Backlund et al. fails to disclose a model, an intensity modulated x-ray signal, received x-ray signal strength, or an x-ray detector located at a position closer to a first edge than a second edge of the energy beam target and closer to a third edge than a fourth edge of the energy beam target, wherein the third edge and the fourth edge extend from the first edge to the second edge of the energy beam target.

    PNG
    media_image1.png
    599
    464
    media_image1.png
    Greyscale

Lock (US Pub. ‘119) & (US Pat. 9,721,755 – with similar disclosure) – which discloses an electron beam for additive manufacturing (Fig. 3 beam 370) including a calibrating x-ray detector (250,360) utilizing a patterned aperture modulator (230) for mapping an intensity modulated x-ray signal (¶¶85-89), forming an x-ray signal time series (¶¶82-83), and determining an x-ray signal strength (¶¶94-96) with the x-ray detector offset to one side (Fig. 2A).  However, Lock fails to disclose an x-ray detector located at a position closer to a first edge than a second edge of the energy beam target and closer to a third edge than a fourth edge of the energy beam target, wherein the third edge and the fourth edge extend from the first edge to the second edge of the energy beam target.

    PNG
    media_image2.png
    657
    805
    media_image2.png
    Greyscale

Maeda et al. (US Pub. 2015/0283762) – which discloses an electron beam scanning unit (Fig. 3 unit 20) for making 3D shaped plastic objects (M) by scanning the electron beam (20) in two directions (Fig. 2).  However, Maeda et al. fails to disclose an x-ray detector, it fails to disclose an x-ray time series, and it fails to disclose determining a model of the background x-ray intensity.

    PNG
    media_image5.png
    755
    967
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for method for detecting a position of an energy beam, including mapping a first intensity modulated x-ray signal and generating a model of a background x-ray intensity, forming an x-ray signal time series, determining the position of the energy beam based upon a received x-ray signal strength based on the x-ray signal time series and the model of the background x-ray intensity, wherein each of the x-ray signals is received by an x-ray detector (160) located at a position closer to a first edge (506) than a second edge (508) of the energy beam target and closer to a third edge (510) than a fourth edge (512) of the energy beam target, wherein the third edge and the fourth edge extend from the first edge to the second edge of the energy beam target, in combination with the other claimed elements.  Claims 3-4 would be allowable based on dependency.

    PNG
    media_image6.png
    664
    546
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884